Citation Nr: 0019788	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  97-06 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether the April 11, 1979 rating decision denying 
entitlement to service connection for post-traumatic stress 
disorder, claimed as "post Vietnam veteran syndrome 
(psychological disorientation or "combatitis") was clearly 
and unmistakably erroneous.

2.  Whether the January 6, 1988 rating decision, which 
reduced the evaluation for the veteran's service-connected 
post-traumatic stress disorder from 30 percent to 10 percent 
was clearly and unmistakably erroneous.

3.  Entitlement to an effective date prior to March 19, 1992, 
for the grant of a 100 percent evaluation for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
denied entitlement to an effective date prior to March 19, 
1992 for the grant of a 100 percent evaluation for post-
traumatic stress disorder (PTSD), and determined that the 
April 11, 1979 and the January 6, 1988 rating decisions were 
not clearly and unmistakably erroneous. 



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  In an April 11, 1979 rating decision, the RO denied 
entitlement to service connection for psychological 
disorientation ("combatitis").

3.  In an April 1979 letter, the RO informed the veteran of 
this decision and of his applicable appellate rights.  The 
veteran filed a notice of disagreement and a statement of the 
case was issued.  The veteran did not file a substantive 
appeal as to that decision.  



4.  The correct facts as there were known at the time of the 
April 11, 1979 rating decision were before the adjudicators, 
and in that rating decision, the RO did not make any 
undebatable error of fact or law which affected the outcome 
of that decision.  

6.  In a February 1983 rating decision, the RO granted 
entitlement to service connection for PTSD, evaluated as 30 
percent disabling, effective from October 5, 1982.

7.  In a January 6, 1988 rating decision, the RO reduced the 
disability evaluation for service-connected PTSD from 30 
percent to 10 percent, effective April 1, 1988.

8.  The RO failed to consider the applicable provisions of 
38 C.F.R. § 3.344 (1987) in the January 1988 rating decision.  

9.  In a March 1990 rating decision, the RO determined that a 
30 percent evaluation was warranted for PTSD.  The veteran 
did not file a notice of disagreement as to that decision.

10.  In a June 1992 rating decision, the RO continued a 30 
percent evaluation for PTSD.  The veteran filed a timely 
notice of disagreement as to that decision in July 1992.

11.  The earliest date as of which it was factually 
ascertainable that an increase in disability had occurred was 
March 19, 1992, the date of a VA periodic examination.  





CONCLUSIONS OF LAW

1.  The unappealed rating decision of April 11, 1979, wherein 
the RO denied entitlement to service connection for 
psychological disorientation ("combatitis"), did not 
constitute clear and unmistakable error.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.303 (1978); 38 C.F.R. § 3.104, 
3.105(a) (1999).

2.  The January 6, 1988 rating decision, which reduced the 
disability evaluation for service-connected PTSD from 30 
percent to 10 percent, was clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.344 
(1987); 38 C.F.R. § 3.105(a) (1999).  

3.  An effective date prior to March 19, 1992, for the grant 
of a 100 percent evaluation for PTSD is not warranted.  
38 U.S.C.A. §§  5110(b)(2), 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.400(o)(2) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the veteran's claim is well-grounded 
within the meaning of 38 U.S.C.A. §  5107 in that he has 
presented a claim that is plausible.  The Board further finds 
that the facts relevant to the issues on appeal have been 
properly developed and that the statutory obligation of VA to 
assist the veteran in the development of his claim has been 
satisfied.  38 U.S.C.A. §  5107(a).

I.  April 11, 1979 Rating Decision - Clear and Unmistakable 
Error

The Board notes that it must address the veteran's claim of 
clear and unmistakable error by evaluating the evidence of 
record at the time of the rating decision in question, April 
11, 1979.

Factual Background

Service personnel records reflect the veteran received 
numerous citations and awards, including the Vietnam Campaign 
Medal, the Combat Action Ribbon, and the Republic of Vietnam 
Cross of Gallantry with Palm.  

Service medical records reflect that upon enlistment 
examination dated in October 1967, the veteran's systems were 
clinically evaluated as normal.  In his report of medical 
history, the veteran reported experiencing mumps, hay fever, 
a hernia, and motion sickness.  Clinical records reflect 
treatment for cellulitis of the right foot tendon and right 
hip pain.  Upon separation examination dated in September 
1969, the veteran's systems were clinically evaluated as 
normal with the exception of marks and scars.  

A January 1979 statement from the veteran's sister reflects 
that the veteran suffered from mental stress as a result of 
his combat experiences in Vietnam.  She stated that the 
stress prevented him from living a fulfilling life and 
crippled his relationships, self-orientation, and ability to 
maintain a career.  

Upon VA examination dated in March 1979, the veteran 
complained of psychological disorientation from combat in 
Vietnam.  A neuropsychiatric evaluation report reflects that 
the examiner reviewed the veteran's military records and 
claims folder.  The examiner noted no evidence of 
hallucinations or delusions.  Cognitive function was noted as 
normal and judgment was appropriate.  The examiner noted the 
veteran related the typical Vietnam syndrome of a veteran 
returning from that conflict, but there was an absence of 
some of the hostility that one would frequently see in such 
patients.  The examiner noted that at the present time he did 
not find any specific evidence of psychiatric disease or 
defect.  He also noted that it was quite probable that the 
veteran had a great deal of difficulty in adjusting to a 
civilian routine following the military conflict.  A 
diagnosis of post Vietnam veteran's syndrome (not a distinct 
psychiatric entity) characterized by anxiety and 
disorientation and social withdrawal.  It was noted that the 
veteran stated that because of these symptoms, he was not 
able to take full advantage of his veteran's benefits.  

In an April 11, 1979 rating decision, the RO denied 
entitlement to service connection for psychological 
disorientation ("combatitis") and noted that in the opinion 
of the examiner there was no specific evidence of psychiatric 
disease or defect.  

Analysis

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based upon evidence on file at that 
time and will not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or 
except as provided in 38 C.F.R. § 3.105.  See 38 C.F.R. 
§ 3.104(a).  

Previous determinations on which an action was predicated, 
including decisions of service connection, degree of 
disability, and other issues, will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  For the purpose of authorizing benefits, the 
rating or other adjudicative decision which constitutes a 
reversal of a prior decision on the grounds of clear and 
unmistakable error has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
See 38 C.F.R. § 3.105(a).

The veteran contends that the April 11, 1979 rating decision, 
which denied entitlement to service connection for "post 
Vietnam veteran syndrome", was clearly and unmistakably 
erroneous.  Clear and unmistakable error (CUE) is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Even when the 
premise of the error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
See Fugo v. Brown, 6 Vet. App. 40 (1993).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has propounded a three 
pronged test to determine whether clear and unmistakable 
error is present in a prior determination:  "(a) [E]ither 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extent at that time were 
incorrectly applied; (2) The error must be 'undebatable' and 
of the sort 'which, had it not been made, would have 
manifestly changed the outcome at the time it was made'; and 
(3) A determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
adjudication."  Damrel v. Brown, 6 Vet. App. 242, 245 
(1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-314 
(1992).  

The veteran contends that the April 11, 1979 rating decision 
involved CUE by the RO because it incorrectly applied the 
facts and evidence of record.  The April 11, 1979 rating 
decision reflects that the veteran claimed entitlement to 
service connection for psychological disorientation 
("combatitis").  In the rating decision, the RO noted that 
the examiner opined that there was no specific evidence of 
psychiatric disease or defect.  The RO determined that 
service connection for psychological disorientation 
("combatitis") was not warranted.  

As noted above, in order to find that the April 11, 1979 
rating decision was clearly and unmistakably erroneous, it 
must be concluded that the evidence of record at the time 
that decision was rendered was such that the only possible 
conclusion based on the available evidence of record was that 
the veteran sustained a psychological condition during 
service.  The error must be undebatable.

The Board finds no such error in the April 11, 1979 rating 
decision.  The Board recognizes the veteran's contention that 
the facts of the March 1979 VA examination were not properly 
considered.  However, the veteran's claim of CUE must be 
denied because even when the premise of error is accepted, it 
is not absolutely clear that a different result would have 
ensued, thus the error complained of cannot be clear and 
unmistakable.  See Fugo, supra.

At the time of the April 1979 rating decision, entitlement to 
service connection was governed by 38 C.F.R. §§ 3.303, 3.304 
(1978).  That regulation provided that payment of disability 
compensation was authorized in cases where it was established 
that disabilities were shown to have been incurred coincident 
with military service.  The March 1979 VA examination does 
reflect a diagnosis of "post Vietnam veteran's syndrome (not 
a distinct psychiatric entity), characterized by anxiety, 
disorientation, and social withdrawal."  However, the 
examiner also noted that he had reviewed the veteran's 
military records and claims folder, and he opined that at the 
present time he did not find any specific evidence of 
psychiatric disease or defect.  He further opined it was 
quite probable the veteran was having a great difficulty in 
adjusting to a civilian routine following the military 
conflict.  

In light of the March 1979 VA examiner's opinion that there 
was no specific evidence of a psychiatric disease or defect 
at that time, it cannot be said that the RO committed an 
"undebatable" error of the sort that, had it not been made, 
would have manifestly changed the outcome of the decision at 
the time.  The veteran's disagreement as to how the facts 
were weighed or evaluated by the RO does not constitute an 
allegation that is adequate to raise a CUE claim.  See 
Luallen v. Brown, 8 Vet. App. 92 (1995).  The Board notes 
that the veteran has not specifically alleged that the 
correct facts were not before the adjudicator, or that the 
statutory or regulatory provisions extent at that time were 
incorrectly applied.  

Since CUE is the type of issue which requires a conclusion as 
to whether an obvious, nondebatable mistake had occurred with 
regard to which reasonable minds could not differ, the 
concept of reasonable doubt about such an issue is, by 
definition, inapplicable.  

II.  January 6, 1988 Rating Decision - Clear and Unmistakable 
Error

As previously noted, the Board must address the veteran's 
claim of clear and unmistakable error by evaluating the 
evidence of record at the time of the rating decision in 
question.  

Factual Background

The relevant evidence of record reflects that upon VA social 
survey dated in December 1982, the examiner noted the veteran 
did not smile once during the interview.  It was also noted 
that the veteran had an unhappy, rather negative outlook on 
life.  The social worker stated the most notable thing about 
the veteran was his depression.

Upon VA mental examination dated in January 1983, the veteran 
described experiences during service in Vietnam, including 
hateful and homicidal feelings.  It was noted that the sound 
of a helicopter set of a memory of a chain of events and he 
would become disoriented, feeling like he was back in 
Vietnam.  Difficulty with sleeping, relationships, and 
maintaining a job were also noted.  Mental status examination 
revealed the veteran showed very little expression during his 
interview and he admitted to feelings of depression.  He 
stated he probably would have committed suicide but for a 
veterans' outreach center.  The veteran was able to subtract 
serial sevens and he was abstract with parables and made 
appropriate sets.  He had diminished affective expressions.  
The examiner noted the anger that the veteran spoke of did 
not show through much and he mostly appeared depressed.  A 
diagnosis of chronic PTSD was noted.  

In a February 1983 rating decision, the RO granted 
entitlement to service connection for PTSD, evaluated as 30 
percent disabling, effective from October 5, 1982.

A VA social survey dated in May 1985 reflects that the 
veteran was a full-time student.  It was noted the veteran 
reported that he felt like he had improved over the past two 
years.  He felt he viewed the world in a much more positive 
light.  It was noted that a person from veterans' outreach 
program had been contacted and he felt the veteran had done 
extremely well in the program and was much less explosive 
than he had been 2-3 years ago.  The social worker opined 
that the veteran had improved considerably in the past two 
years.  

Upon VA mental examination dated in May 1985, the examiner 
described the veteran's demeanor as very "held in" and 
extremely inhibited.  There was a lifeless quality as his 
physical movements were diminished and constricted.  Affect 
was markedly attenuated in intensity; the veteran began 
sobbing about broken relationships.  The examiner also noted 
erratic intensification of affect levels.  Mood was noted as 
significantly depressed.  Speech was coherent and goal-
directed without evidence of formal thought disorder.  
Psychomotor retardation was also noted, especially when 
questioned about areas of significant conflict.  There was no 
evidence of delusional thinking and hallucinations were not 
described.  The veteran was fully oriented in three spheres 
and demonstrated intact recent and remote memory.  The 
examiner opined the veteran was a very depressed and 
dysfunctional individual whose major area of impairment was 
in interpersonal relationships and intimacy.  It was noted 
the veteran appeared to function reasonably well in his role 
as a facilitator in a Vietnam veterans' rap group.  It was 
also noted that separation anxiety and fear of intimacy had 
forced the veteran into a somewhat schizoid adaptational 
style.  Finally, it was noted that his capacity to work 
effectively in a helping people oriented profession would 
remain impaired until the veteran received more treatment.  

In a June 1985 rating decision, the RO continued a 30 percent 
evaluation for PTSD.

Upon VA mental examination dated in October 1987, it was 
noted that the veteran was a full-time student and separated 
from his wife.  He was described as anxious and restless 
during the interview.  The examiner noted no evidence of 
delusions or hallucinations and no looseness of associations.  
The examiner noted there was no impairment in his affect; he 
was not depressed.  The examiner also noted there was no 
impairment in his ability to concentrate.  It was noted the 
veteran continued to have difficulty sleeping and nightmares 
about his military service with repetition of combat scenes.  
It was also noted that these scenes could flood his thoughts 
during the day and he would feel like he was back in Vietnam 
again, fighting the war.  The veteran's feelings were 
described as blunted and he continued to feel badly about 
surviving when others did not.  A diagnosis of PTSD was 
noted.  The examiner opined that in spite of the veteran's 
doing satisfactorily in social work, he continued to show the 
manifestations of illness and still required treatment.  

A VA social survey dated in October 1987 noted the veteran 
remained somewhat isolated, even within the school system he 
was attending.  It was also noted that the veteran's wife 
described him as irritable, restless, and prone to violence.  
She reported that on one occasion he was extremely violent 
with her when under stress.  However, she also reported that 
he was working on these problems and may have improved.  The 
social worker opined that it was quite possible that some of 
the symptoms of PTSD had improved for the veteran.  However, 
his social relationships continued to be a problem and he 
isolated himself.  

In a January 6, 1988 rating decision, the RO decreased the 
evaluation for PTSD from 30 percent to 10 percent, effective 
from April 1, 1988.  In a January 1988 letter to the veteran, 
he was informed that his service-connected PTSD had improved 
and the disability rating would be reduced from 30 percent to 
10 percent.  The veteran was also informed of his right to 
submit additional evidence to show that a reduction should 
not be made, and if no such additional evidence was received 
within 60 days from the date of the letter, it would be 
necessary to reduce his award as indicated.  

Analysis

The veteran contends that the unappealed January 6, 1988 
rating decision, which decreased the disability rating for 
PTSD from 30 percent to 10 percent, was clearly and 
unmistakably erroneous.  The veteran contends that the 
reduction was not based on factual improvement and was not 
supported in multiple examinations by medical opinion of 
improvement.  

For the sake of brevity, the previously set forth law 
governing whether clear and unmistakable error is present in 
a prior determination will not be repeated, but is 
incorporated herein.  There is no question that a disability 
rating may be reduced; however, the circumstances under which 
ratings reductions can occur are limited and circumscribed by 
regulations, specifically 38 C.F.R. § 3.343 and 3.344.  

At the time of the January 1988 rating decision, 38 C.F.R. 
§ 3.343(a) (1987) related to the reduction of total 
disability evaluations and was not applicable here, as the 
veteran's PTSD was not rated as 100 percent disabling at the 
time of the January 6, 1988 rating decision.  However, 
38 C.F.R. § 3.344(a) (1987) provided that ratings on account 
of diseases subject to temporary or episodic improvement, 
such as manic depressive or other psychotic reaction, 
epilepsy, psychoneurotic reaction, etc., will not be reduced 
on any one examination, except in those instances where all 
the evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Additionally, 
38 C.F.R. § 3.344(c) provided that the provisions of 
subsection (a) apply to ratings which have continued for long 
periods at the same level (5 years or more).  

The veteran was rated as 30 percent disabled from October 5, 
1982 to April 1, 1988, thus the provisions of 38 C.F.R. 
§ 3.344(a) and (c) were applicable to the veteran.  A review 
of the January 1988 rating decision reflects that by its own 
terms the reduction in rating was based upon the October 1987 
VA examination and social survey reports.  The rating 
decision does not reflect consideration of all the evidence 
of record or comparison of the previous examination reports.  
The record further fails to reflect any consideration by the 
RO of the provisions of 38 C.F.R. § 3.344.  

The Court has held that where the provisions of 38 C.F.R. 
§ 3.344 are not applied, the decision to reduce the veteran's 
disability rating will be found to be void ab initio as not 
in accordance with the law.  See Dofflemeyer v. Derwinski, 
2 Vet. App. 277, 281 (1992); see also Hohol v. Derwinski, 2 
Vet. App. 169, 172 (1992); Karnas v. Derwinski, 1 Vet. App. 
308, 313-314 (1991).  Therefore, the Board is compelled to 
conclude that the January 6, 1988 rating decision which 
reduced the veteran's disability rating for PTSD from 30 
percent to 10 percent was clearly and unmistakably erroneous 
in that the RO failed to consider the applicable provisions 
of 38 C.F.R. § 3.344.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105; 
Fugo, supra; Damrel, supra.


III.  Earlier Effective Date Claim

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110, 38 C.F.R. § 3.400.  However, in cases 
involving a claim for an increased evaluation, the effective 
date may be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date, 
otherwise, the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2); See Quarles v. Derwinski, 3 Vet. App. 129, 
134-135 (1992).

In addition to the aforementioned factual background, a 
review of the relevant evidence of record reflects that upon 
VA examination dated in January 1990, the veteran reported 
his symptoms had worsened.  He reported experiencing 
nightmares almost every night.  He also reported daytime 
intrusiveness of memories that caused him to become 
increasingly frustrated at work.  The veteran stated that he 
felt like "pounding" his boss and pretty much kept to 
himself.  He also stated that his sleep disturbances and 
anger had wrecked his marriage.  Mental status examination 
revealed the veteran was pleasant and expressive in his 
speech.  He was logical and goal-oriented.  His affect was 
constricted to the mid range and was remarkable for 
disengaging his emotions from his intellect.  The themes of 
his thinking included a puzzlement over his current frame of 
mind and fears that things would get worse.  He was alert and 
well oriented.  It was noted that formal cognitive 
examination was not performed.  The examiner noted the 
veteran had no homicidal, suicidal, or psychotic ideation.  A 
diagnosis of PTSD and alcohol abuse was noted.  Functioning 
was described as fair.  The examiner noted the veteran's 
symptoms took the form of intrusive memories, including 
nightmares, and avoidance of people.  He also had a 
generalized numbing which manifested itself in his lack of 
desire to be close to anyone.  Finally, the examiner noted he 
had problems with his anger that were manifesting in 
frustrations at work and also heightening his social 
isolation.  

A VA social survey dated in January 1990, reflects that the 
veteran reported actively avoiding relationships, including 
his neighbors.  He also reported that he felt his job was in 
jeopardy as his personal stress interfered with his work.  It 
was noted that the veteran self-medicated with alcohol but 
monitored his drinking when around others because he was 
terrified that his employer would find out about his 
drinking.  The social worker opined that it appeared the 
veteran's situation seemed to have gotten markedly worse 
since his last examination in 1987.  It was noted that his 
symptoms seemed to have increased since he began living in an 
isolated community.  He was constantly bothered by nightmares 
and flashbacks and avoided contact with others whenever he 
could.  The social worker opined that the veteran appeared to 
be socially and industrially impaired.

In a March 7, 1990 rating decision, the RO determined that a 
30 percent evaluation was warranted for the veteran's PTSD, 
effective from January 11, 1990.  The veteran was notified of 
this decision in a March 1990 letter from the RO.  He did not 
file a notice of disagreement as to that determination.  

Upon VA PTSD examination dated in March 1992, the veteran 
reported that since giving up alcohol one year earlier, his 
co-workers noticed that he had become more belligerent, 
agitated, and "surly."  He stated that he had quit his job 
in July because he did not want to be fired.  He also stated 
that alcohol had helped decrease his nightmares.  It was 
noted the veteran lived alone and mostly walked on the beach 
or isolated himself in his home.  The veteran experienced 
nightmares every night about different scenes in Vietnam 
where he was either attacked or captured.  The veteran 
reported thinking about Vietnam every day.  Exaggerated 
startle response was also noted.  The veteran was described 
as chronically depressed but no other overt, vegetative 
symptoms were noted.  The examiner noted no psychotic 
symptoms.  It was noted the veteran had very little contact 
with his family.  The veteran was described as mildly anxious 
during the interview; mood was described as "okay."  The 
veteran's thoughts were well organized and there were no 
delusions.  The examiner noted the veteran's symptoms seemed 
to have increased a little bit since he stopped drinking 
alcohol.  He also noted the veteran's symptoms had continued 
to bother him on a daily basis and appeared to have kept him 
from getting further employment.  The examiner encouraged the 
veteran to re-enter treatment and he expressed a willingness 
to do so.  A diagnosis of PTSD was also noted.  

An April 1992 VA social survey reflects the veteran reported 
it had been a very long time since he had had any 
relationship with a peer that he considered significant.  He 
stated he did not have any relationships at all and was 
entirely isolated, especially since having lost his job.  The 
veteran related increasing difficulties with consecutive 
hours of sleep due to nightmares and depression.  In regard 
to his previous employment, the veteran described a series of 
personality conflicts with coworkers and a definite feeling 
of being harassed.  He also discussed a work evaluation form 
which was created to give him the clue that he ought to quit, 
which he did.  It was also noted that his resignation from 
his job was suggested by his psychiatrist.  The veteran also 
reported constantly thinking about and seeing Vietnam combat 
scenes and pictures of deceased friends.  The social worker 
noted the veteran was very disturbed by the intense 
resurgence of PTSD symptoms since he had stopped drinking 
alcohol a year earlier.  The veteran was described as very 
aware of his fear of being around people and his concurrent 
fear of his potential rage explosions.  

In a June 1992 rating decision, the RO continued a 30 percent 
evaluation for PTSD.  The veteran filed a notice of 
disagreement and a statement of the case was issued.  The 
veteran filed a timely substantive appeal in March 1993.

In an April 1994 rating decision, the RO determined that a 50 
percent evaluation was warranted for PTSD, effective from 
March 19, 1992.  In a September 1996 supplemental statement 
of the case, the RO determined that a 100 percent evaluation 
was warranted for PTSD, effective from August 15, 1996.

In a December 1997 rating decision, the RO determined that an 
earlier effective date of March 19, 1992 was warranted for 
the grant of a 100 percent evaluation for service-connected 
PTSD.  

The regulation addressing effective dates for increased 
ratings for disability compensation provides that the 
effective date is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
the claim.  See 38 C.F.R. § 3.400(o)(2).  Thus, when 
considering the appropriate effective date for an increased 
rating, VA must consider the evidence of disability during 
the period one year prior to the application for an increased 
evaluation.  See Hazan v. Gober, 10 Vet. App. 511 (1997); 
Servello v. Derwinski, 3 Vet. App. 196 (1992).  

A review of the record reflects that the veteran filed a 
claim for an increased evaluation of his PTSD in December 
1989.  In March 1990, the RO determined that a 30 percent 
evaluation was warranted for the veteran's PTSD.  The veteran 
did not file a notice of disagreement as to that 
determination and the decision became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104.  In March 1992, the veteran 
underwent a VA mental examination for the purpose of 
determining whether his disability had improved.  The RO 
subsequently continued the 30 percent evaluation for PTSD in 
June 1992 and the veteran filed a notice of disagreement in 
July 1992.  

Interpreting the veteran's July 1992 notice of disagreement 
as a claim for an increased evaluation for service-connected 
PTSD, the earliest possible effective date for an increased 
evaluation based upon the applicable law and regulation would 
be July 1991.  See 38 U.S.C.A. § 5110(b)(2).  However, the 
earliest evidence of record of an increase in disability is 
the March 19, 1992 VA mental examination report.  Competent 
medical evidence establishing an increase in the veteran's 
disability prior to that date has not been presented.  In 
fact, the record is silent for any medical evidence regarding 
the veteran's PTSD condition in 1991, nor is there any 
evidence of record which could be construed as an earlier 
application for an increased evaluation of PTSD.  See Lalonde 
v. West, 12 Vet. App. 377 (1999).  The Board notes that the 
veteran did not appeal the March 7, 1990 rating decision 
which determined that a 30 percent evaluation was warranted 
for PTSD and that decision became final.  The Board notes 
that if the veteran wishes to raise a claim alleging CUE 
pursuant to 38 C.F.R. § 3.15(a), regarding the March 7, 1990 
rating decision, he must do so with specificity.  Crippen v. 
Brown, 9 Vet. App. 412, 420 (1996).  However, at this time, 
the veteran has not raised a claim of CUE as to the March 7, 
1990 rating decision and that matter is not before the Board 
for appellate consideration.  

Thus, the earliest date as of which it was factually 
ascertainable that an increase in disability had occurred was 
March 19, 1992, the date of a VA periodic examination.  As 
the evidence in favor of an earlier effective date is not in 
equipoise with the evidence against an earlier effective date 
under the applicable law and regulations, the doctrine of the 
benefit of the doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b) (West 1991).  Accordingly, the appeal is denied.



ORDER

The claim of clear and unmistakable error in the April 11, 
1979 rating decision, which denied entitlement to service 
connection for psychological disorientation ("combatitis"), 
is denied.  

There was clear and unmistakable error in the January 6, 1988 
rating decision; a 30 percent evaluation for PTSD is 
warranted, effective from April 1, 1988 to January 11, 1990.  
The appeal is granted to this extent, subject to the law and 
regulations governing the payment of monetary benefits.  

The claim of entitlement to an effective date prior to March 
19, 1992, for the grant of a 100 percent evaluation for PTSD 
is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

